143 F.3d 524
STATE OF ALASKA ex rel. YUKON FLATS SCHOOL DISTRICT,Unalakleet/Neeser Construction JV, UnalakleetNative Corporation, Neeser ConstructionCompany, and Gerald Neeser,Plaintiffs-Appellees,v.NATIVE VILLAGE OF VENETIE TRIBAL GOVERNMENT, a/k/a TheNative Village of Venetie, The Venetie Tax Court, TheVenetie Tax Commission, Gideon James, Lawrence Roberts,Larry Williams, Ernest Erick, Lincoln Tritt, John Titus, andDavid Case, Defendants-Appellants.
No. 96-35042.
United States Court of Appeals, Ninth Circuit.
May 4, 1998.

On Remand from the United States Supreme Court.
Before:  BROWNING, D.W. NELSON and FERNANDEZ, Circuit Judges.


1
The judgment of this court, 101 F.3d 1286, is reversed and the case is remanded to the district court for further proceedings consistent with the decision of the Supreme Court of the United States, filed February 25, 1998, --- U.S. ----, 118 S. Ct. 948, 140 L. Ed. 2d 30.


2
The petitioner Alaska shall recover from Native Village of Venetie Tribal Government, et al., Twelve Thousand Eight Hundred Fifty-Six Dollars and Seven Cents ($12,856.07) for costs herein expended.